Case: 19-60579     Document: 00515776666          Page: 1    Date Filed: 03/11/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        March 11, 2021
                                  No. 19-60579
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk


   Jose Gilberto Alvarez Guzman,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A072 016 640


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Jose Gilberto Alvarez Guzman, a native and citizen of El Salvador,
   petitions for review of an order by the Board of Immigration Appeals (BIA)
   affirming the denial of his motion to reopen. He argues that he did not receive
   notice of his deportation hearing, the immigration judge (IJ) erred in


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60579       Document: 00515776666          Page: 2   Date Filed: 03/11/2021




                                     No. 19-60579


   determining that he was barred from filing a motion to reopen, and the IJ
   failed to address his request for sua sponte reopening.
            Judicial review of a final removal order is available only where the
   petitioner has exhausted all administrative remedies of right. 8 U.S.C.
   § 1252(d)(1). “Because the exhaustion requirement is statutorily mandated,
   an alien’s failure to exhaust an issue before the BIA is a jurisdictional bar to
   this court’s consideration of the issue.” Avelar-Oliva v. Barr, 954 F.3d 757,
   766 (5th Cir. 2020) (citing Wang v. Ashcroft, 260 F.3d 448, 452 (5th Cir.
   2001)).
            “An alien fails to exhaust his administrative remedies with respect to
   an issue when the issue is not raised in the first instance before the BIA.”
   Monteon-Camargo v. Barr, 918 F.3d 423, 429 (5th Cir. 2019) (quoting Vazquez
   v. Sessions, 885 F.3d 862, 868 (5th Cir. 2018)). In this case, Alvarez Guzman
   did not argue before the BIA that his deportation order should be rescinded
   for a lack of notice, that the IJ erred in determining that he was barred from
   filing a motion to reopen, or that the IJ failed to address his request for sua
   sponte reopening. Because these arguments were not raised, presented, or
   mentioned before the BIA, they are unexhausted, and we therefore lack
   jurisdiction to address them. See Omari v. Holder, 562 F.3d 314, 321 (5th Cir.
   2009).
            The petition for review is DISMISSED.




                                          2